PER CURIAM.
Certiorari was granted in this cause because of apparent conflict between the instant decision of the Fourth District Court of Appeal reported at 297 So.2d 101 (Fla.App.4th 1974), and. the decision of this Court in Tel Service Co., Inc. v. General Capital Corporation, 227 So.2d 667 (Fla.1969), concerning the applicability of Section 687.071, Florida Statutes. We find no conflict and, further, that the decision of the District Court is in accordance with our decision in Wilensky v. Fields, 267 So.2d 1 (Fla.1972), and the decision of the First District Court of Appeal in Staros v. Avalon Shores, Inc., 249 So.2d 448 (Fla. App.lst 1971).
The District Court further considered whether a Federal Home Loan Bank fell within the purview of a usury exemption as prescribed by Section 665.395, Florida Statutes, when that issue was raised in a motion to dismiss, holding it could not properly determine that issue under the circumstances of this case, and remanded the cause with the suggestion that the issue should be raised as an affirmative defense. This action was neither improper nor determinative to give us jurisdiction.
We hold that this Court is without jurisdiction. The writ heretofore issued is therefore discharged.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON and ENGLAND, JJ., concur.